FILED
                             NOT FOR PUBLICATION                              AUG 11 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTOPHER GRINDLING,                            No. 10-16456

               Plaintiff - Appellant,             D.C. No. 2:09-cv-01685-FJM

  v.
                                                  MEMORANDUM *
TODD THOMAS, Warden at SCC; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Christopher Grindling, a Hawaii state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

violations of his right to religious freedom and retaliation for filing grievances.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Wyatt v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003) (dismissal for failure to exhaust

administrative remedies); Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001)

(summary judgment). We affirm.

      The district court properly dismissed the religious freedom claims without

prejudice because Grindling failed to exhaust administrative remedies or

demonstrate that he was prevented from doing so. See Woodford v. Ngo, 548 U.S.

81, 85, 93-95 (2006) (“proper exhaustion” is mandatory and requires adherence to

administrative procedural rules).

      The district court properly granted summary judgment on the retaliation

claim because Grindling failed to raise a genuine dispute of material fact as to

whether his placement in disciplinary segregation failed to advance a legitimate

penological goal. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(setting forth the elements of a First Amendment retaliation claim); Pratt v.

Rowland, 65 F.3d 802, 807 (9th Cir. 1995) (courts should afford appropriate

deference and flexibility to prison officials when evaluating proffered legitimate

penological reasons for alleged retaliatory conduct).

      We do not consider contentions raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Grindling’s remaining contentions are unpersuasive.


                                          2                                     10-16456
      We deny Grindling’s “Motion to Correct Obvious Error,” filed on January

10, 2011, and “Motion to Reconsider,” filed on May 23, 2011.

      To the extent that Grindling’s notice, filed on May 2, 2011, seeks the

appointment of counsel and injunctive relief, we deny the request. Grindling may

file a separate lawsuit to address any ongoing issues regarding the conditions of his

confinement.

      AFFIRMED.




                                          3                                    10-16456